Citation Nr: 0817377	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In June 2007, the Board remanded the claim 
for additional development.


FINDING OF FACT

The veteran's nonservice-connected disabilities are of such 
nature and severity as to permanently prevent him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
purposes of nonservice-connected pension benefits have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.3, 3.102, 3.342, 4.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is unemployable as a result of 
multiple nonservice-connected disabilities.  He believes that 
his unemployability will continue throughout his life.  Thus, 
he contends that nonservice-connected pension benefits are 
warranted.

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.3(a)(3) (2007).  
Here, according to his personnel records, the veteran has the 
requisite 90 days or more of wartime service.  See 
38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because 
the veteran is not of age 65 or older, it must be shown that 
he is permanently and totally disabled from nonservice-
connected disability not due to his own willful misconduct.  
See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a) (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342 (2007).

The Board remanded the claim in June 2007 in order to have 
the veteran undergo VA examination to determine the 
collective functional impairment of his nonservice-connected 
disabilities.  Additionally, the Board requested the issuance 
of a medical opinion regarding the veteran's employability.

In August 2007, the veteran underwent VA examination to 
primarily address his nonservice-connected physical 
disabilities.  The examiner provided several diagnoses, 
including:  status-post fracture of the left lower tibia and 
fibula with open reduction and fixation with screws and 
degenerative changes in the ankle; migraine headaches; 
chronic low back strain with degenerative disc disease of the 
lumbar spine; primary hypertension; left wrist pain due to 
degenerative arthritic changes of the wrist; depression 
secondary to the veteran's physical problems; alcohol abuse; 
peripheral sensory neuropathy associated with prolonged 
alcohol use; premature aging; and symptomatic evidence of 
early encephalopathy.

Regarding employment history, the examiner noted that the 
veteran had a long history of employment in the construction 
industry, particularly as a roofer.  He also worked as a 
laborer in the railroad industry.  It was noted that the 
veteran worked for approximately eight months for ten dollars 
per hour at a recycling plant.  That job lasted through the 
beginning of 2007.  In July 2007, the veteran worked a 
temporary job stuffing envelopes for less than eight dollars 
per hour.  He was not working at the time of the examination.  
The examiner noted that the veteran's education level was 
eleventh grade with no trade school training.

With respect to effect of the veteran's disabilities on his 
employment, the examiner gave the opinion that it was at 
least as likely as not that the veteran is no longer able to 
do physical work because of his left leg and low back 
disabilities.  The examiner reasoned that the veteran was 
unable to stand for longer than three to four hours and the 
veteran experienced constant pain in the left leg and low 
back, especially at the extremes of motion.  The examiner 
also believed that the veteran's peripheral neuropathy 
mitigated against physical employability.  The examiner did 
not believe that the left wrist disability was a factor.

Concerning sedentary employment, the examiner stated that the 
veteran's frequent migraine headaches made it impossible for 
him to hold a job inasmuch as the headaches caused 
debilitating episodes.  The examiner added that the veteran's 
sensory neuropathy, depression, premature aging, and early 
encephalopathy mitigated against both physical and sedentary 
employment.  The examiner concluded that the veteran's 
disabilities are permanent and will not improve.  Moreover, 
the examiner expected the veteran's neuropathy and cerebral 
function to worsen over time.

The veteran underwent additional VA examination in October 
2007, primarily to address his nonservice-connected 
psychiatric disability.  The examiner diagnosed the veteran 
with an adjustment disorder with depressed mood and alcohol 
dependence.  The examiner assigned a GAF (global assessment 
of functioning) score of 80.  Such a score is representative 
of no more than slight impairment in social and occupational 
functioning.  The examiner stated that there was mild 
impairment in social functioning as a result of the 
adjustment disorder, but it was unlikely that the disability 
limited the veteran's occupational functioning.

Based on the October 2007 examination, it appears that the 
veteran's psychiatric disability has little effect on his 
employment.  However, according to the August 2007 examiner, 
the veteran is unable to work as a result of his physical 
disabilities, particularly regarding his left leg and ankle, 
low back, and headaches.  The disabilities appear to prohibit 
both physical and sedentary employment.  Additionally, in the 
examiner's opinion, the disabilities are permanent in nature.

The August 2007 examiner's report and opinion is highly 
probative regarding the issue on appeal.  The unequivocal 
opinion was issued by a competent medical practitioner after 
a thorough examination of the veteran, and he took into 
account the veteran's employment history.  However, the 
opinion is not dispositive because there is evidence of 
actual employment in this case.  According to the August 2007 
examination report, the veteran reported that he had been 
employed, at least to some degree, within the year prior to 
the examination.  If the veteran was able to work at a 
substantially gainful occupation, then the findings of the 
August 2007 examination would have substantially less value.

The regulations provide that marginal employment, for example 
while employed at odd jobs or while employed at less than 
half the usual remuneration will not be considered 
incompatible with a determination of unemployability.  
Additionally, prior employment status is immaterial if, in 
the judgment of the adjudicator, the veteran's disabilities 
render him unemployable.  38 C.F.R. § 4.17 (2007).

Although the veteran reported that he had been employed prior 
to the August 2007 examination, namely at a recycling plant 
and in clerical work, those jobs can be accurately described 
as temporary and sporadic in nature.  Omitted from the 
August 2007 examination report, but included in the October 
2007 examination report, is an account by the veteran that he 
worked only between zero and twenty hours per week at those 
jobs.  At best, those hours of work are half of what full-
time employment would entail.  Additionally, the wages paid 
to the veteran were lower than what he was able to earn from 
his previous jobs, even though that was many years ago.  
Moreover, it does not appear that the veteran has been able 
to work in the field of construction, which historically has 
been his occupation.  He does not have the training for any 
other occupation.  Furthermore, the employment preceded the 
August 2007 VA examination.  According to the known 
information, the veteran was not actually working at the time 
of the examination.

With consideration of all of these factors, the Board finds 
that the veteran's recent temporary and sporadic employment 
was marginal in nature.  From August 2007, actual employment 
has not been shown.  Because the information and evidence 
does not reflect actual substantially gainful employment, and 
in light of the August 2007 examiner's opinion, the Board 
finds that the veteran's nonservice-connected disabilities 
prevent him from securing or following substantially gainful 
employment.  It is reasonably certain that the effects of the 
disabilities will continue throughout the life of the 
veteran; therefore, the veteran is permanently and totally 
disabled.  In reaching this conclusion, the Board has 
resolved reasonable doubt in the veteran's favor.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A permanent and total disability rating for pension purposes 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


